DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Group I in the reply filed on 04/04/2022 is acknowledged.  The traversal is on the ground(s) that the figures show the same invention.  After considering the Applicants statements and explination on this issue, the Applicants remarks are found to be persuasive, and the Species Election is withdrawn.

Allowable Subject Matter

Claim 2 is allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claim Objections

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 8 (The second claim number 8 on page 11) -11 been renumbered 9-12. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 3-8 (The first claim number 8) & renumbered claims 9-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The above claims all depend from claim 1, however, the context of said above claims all pertain to claim language found in claim 2, of which renders the above claims to be improperly dependent from claim 1. The Examiner would suggest the Applicant change the dependency of the listed dependent claims above from claim 1, to depend from claim 2 to obviate the rejection. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Schlegel et al (US 6,010,115), hereinafter referred to as Schlegel, in view of Jezik (US 2020/0326097), explicitly, Figs. 1-4 as Applicant Admitted Prior Art.

Regarding claim 1, Schlegel (US 6,010,115) shows a leak-resistant accessory for use with a blast gate device having a blast gate housing with substantially cylindrical input and output ports, said ports being adapted to be series connected in line with a section of an air duct system, said blast gate housing also comprising a slide mount having an internal peripheral groove in which a slider is movably carried between the ports, said accessory comprising in combination (The previous language is interpreted as the preamble, which itself carries no patentable weight): an exterior cuff (10, Fig. 2) comprising a pair of coextensive plates (56a/56b, Fig. 2) overlying opposite faces respectively (Fig. 2), of the blast housing's slide mount (84, Fig. 1/2), resilient, compressible gasket material (54a/54b, Fig. 2 - The Specifications filed 04/10/2020 on Page 6, Lines 3-4 states that the gasket material is to be foamed rubber or plastic-like substance; Col. 2, Lines 15-16 states that the interior plates 54a/54b are made of plastic) disposed between peripheral and central portions of said plates (Fig. 2), said gasket material forming a substantially air-tight seal between the slider (18, Fig. 2) and slide mount of the cuff and the exterior of the cuff (Col. 2, Lines 15-20 – contact between the interior plates 54a/54b and major surfaces of the gate, as in the slide mount 84, forms a seal that prevents leakage, or an air-tight seal, between the main body structure and the gate). 
However, Schlegel lacks showing a manually operable adjustment for exerting binding force between said slider and said coextensive plates, whereby relative inadvertent movement of the slider inside the cuff is prevented.
Jezik (US 2020/0326097), a blast gate valve, is in the same field of endeavor as Schlegel which is a blast gate valve.
Jezik teaches a manually operable adjustment (24, Fig. 2, as Figs. 1-4 are Applicant Admitted Prior Art) for exerting binding force between said slider (22, Fig. 2) and said coextensive plates (18, Fig. 2, Page 4, Lines 18-21), whereby relative inadvertent movement of the slider inside the cuff is prevented (Page 4, Lines 22-28).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schlegel to incorporate the teachings of Jezik to provide a manually operable adjustment for exerting binding force between said slider and said coextensive plates, whereby relative inadvertent movement of the slider inside the cuff is prevented, which would provide a device that would provide a slider that is capable of being locked to shut off communication between the ports and interrupt the flow of air/gas (Page 4, Lines 7-9).

NOTE:
The Examiner would like to clarify that while rejected under 112(d) above, claim 3-12 (That is, re-numbered claims 3-12, as there technically exists two claim 8s), the Examiner believes claim 3-12 to be erroneously dependent from claim 1, as outlined above, with claims 3-12 comprising of elements that only have antecedent basis in claim 2, of which the preambles of claims 3-12 pertain to the cuff, of the Exterior Cuff of claim 2, and not the Leak-resistant accessory of claim 1; with claims such as claim 3 reciting limitations pertaining to the upturned bottom lip of both the first plate and second plate, which are absent from claim 1, and are located in Lines 4-7 and Lines 8-11 of claim 2; therefore the Examiner understands that normally claims 3-12 would be objected to for having allowable subject matter, and that upon rectification of the above issue, the Examiner believes claims 3-12 to contain subject matter not found in the prior art, and to be ultimately allowable over the prior art by their dependency from claim 2.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209. The examiner can normally be reached M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L FAULKNER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/AVINASH A SAVANI/Primary Examiner, Art Unit 3762